DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 3-4, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi (US 20090225353).
Regarding claim 1, Ishibashi teaches an image forming apparatus (fig. 1) comprising: 
an image former that forms an image on a sheet (30: image forming apparatus in fig. 1); and 
a hardware processor that: generates, based on setting information of post processing performed on the sheet (s202c: create image data representing post-processing use page in fig. 7), adjustment image data that includes identification information identifying each of a plurality of adjustment items of the post processing (fig. 8: 43 and 44: reference mark and index information and p0057: By referring to the setting information for the post-processing use page among the various kinds of setting information included in the print data and p0059); and causes the image former to form, based on the adjustment image data, an adjustment image on the sheet (fig. 14: s304: implementing print processing and p0061: the print processing section 36 prints the images of the document pages and the other image for the post-processing use page onto the paper sheets and the separate paper sheet, respectively).

Regarding claim 12, claim 12 has been analyzed and rejected with regard to claim 1 and in accordance with Ishibashi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0026). 

Regarding claim 3, Ishibashi teaches the image forming apparatus according to claim 1, wherein the hardware processor displays (setting section 26 in fig. 3), on a display, a setting screen that displays a correspondence between a setting value and each of the adjustment items (p0050: the reference mark for post processing use is displayed at a position suitable for the intensive function selected by the user and information representing the post-processing use page is also displayed as needed).

Regarding claim 4, Ishibashi teaches the image forming apparatus according to claim 3, wherein the identification information includes the setting value and a name of each of the adjustment items (fig. 9: post-processing use page radio button).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi as applied to claims 1 and 3 above, and further in view of Sakuraba (US 20110199648).
Regarding claim 5, Ishibashi does not teach the image forming apparatus according to claim 3, further comprising: an operation interface that receives a user operation to adjust the setting value.
Sakuraba teaches the image forming apparatus according to claim 3, further comprising: an operation interface that receives a user operation to adjust the setting value (fig. 6a: outside offset.. fig. 7a: cut margin..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi, and to include further comprising: an operation interface that receives a user operation to adjust the setting value, in order to make it possible to establish the register mark printing function easily and securely so as to print the register mark suggested by Sakuraba (p0010).

Regarding claim 6, Ishibashi in view of Sakuraba teaches the image forming apparatus according to claim 3, wherein the hardware processor automatically adjusts the setting value based on a preset condition (Sakuraba: fig. 7a).
The rational applied to the rejection of claim 5 has been incorporated herein.

Regarding claim 8, Ishibashi in view of Sakuraba teaches the image forming apparatus according to claim 1, wherein the post processing includes cutting, and the hardware processor generates the adjustment image data that includes the identification information formed on a portion of the sheet excluding a portion corresponding to a cut piece to be discarded by the cutting (Sakuraba: fig. 7a: cut margin and p0004).
The rational applied to the rejection of claim 5 has been incorporated herein.

Regarding claim 9, Ishibashi in view of Sakuraba teaches the image forming apparatus according to claim 3, wherein each of the adjustment items is for adjusting a post processing position, and the adjustment image includes an image indicating a direction of increasing or decreasing the setting value (Sakuraba: fig. 7a: cut margin, shift in horizontal direction…).
The rational applied to the rejection of claim 5 has been incorporated herein.

Regarding claim 7, Ishibashi in view of Sakuraba teaches the image forming apparatus according to claim 5, wherein the hardware processor generates the adjustment image data that includes an auxiliary line for adjusting the setting value (Sakuraba: p0050-0051).
The rational applied to the rejection of claim 5 has been incorporated herein.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi as applied to claim 1 above, and further in view of Kiriyama (US 20190193980).

Regarding claim 2, Ishibashi does not teach the image forming apparatus according to claim 1, wherein the identification information includes a line image of a different color for each of the adjustment items.
Kiriyama wherein the identification information includes a line image of a different color for each of the adjustment item(p0169: a cutting position in the CD direction and a cutting position in the FD direction can be distinguished by coloring in different colors and fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi, and to include wherein the identification information includes a line image of a different color for each of the adjustment items, in order to distinguish cutting position in different color.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi as applied to claim 1 above, and further in view of Kanatani et al. (US 20200278618).
Regarding claim 10, Ishibashi does not teach the image forming apparatus according to claim 1, wherein the hardware processor generates image data by overlaying the adjustment image data on specified image data.
Kanatani teaches the image forming apparatus according to claim 1, wherein the hardware processor generates image data by overlaying the adjustment image data on specified image data (p0190: “background pattern overlay printing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi, and to wherein the hardware processor generates image data by overlaying the adjustment image data on specified image data, in order to allow a user to designate a special consumable material as a color for information specified as the background pattern suggested by Kanatani (p0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677